Case 1:18-cv-00681-RJL Document 156-2 Filed 02/18/20 Page 1 of 6




           Exhibit B
                      Case 1:18-cv-00681-RJL Document 156-2 Filed 02/18/20 Page 2 of 6
 AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                            Eastern District of Texas
                                                        __________              __________
                        Edward Butowsky
                                                                                )
                                Plaintiff                                       )
                                   v.                                           )      Civil Action No. 4:19-cv-00180-ALM
                                                                                )
                      Michael Gottlieb, et al.
                                                                                )
                               Defendant                                        )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
                                                                  Deborah Sines
 To:
                                                 94 Cimmaron Drive, Palm Coast, Florida 32137-8977
                                                        (Name of person to whom this subpoena is directed)

       ✔
       u Testimony:    YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
 deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
 or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
 those set forth in an attachment:


  Place: Southern Reporting Company, 145 City Place, Suite                              Date and Time:
           302, Palm Coast, Florida                                                                      03/20/2020 10:00 am


           The deposition will be recorded by this method: Stenographer and video

       ✔
       u Production:     You, or your representatives, must also bring with you to the deposition the following documents,
           electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
           material: Please see attached addendum. Production should occur not later than 5 p.m. on March 16, 2020 as
                       directed in the addendum.



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        02/17/2020
                                    CLERK OF COURT
                                                                                          OR
                                                                                                                Ty Clevenger
                                            Signature of Clerk or Deputy Clerk                                Attorney’s signature

 The name, address, e-mail address, and telephone number of the attorney representing (name of party) Edward Butowsky
                                                                         , who issues or requests this subpoena, are:
Ty Clevenger, P.O. Box 20753, Brooklyn, NY 11202, tyclevenger@yahoo.com, 202-577-8606
                                 Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things before
 trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
 whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 1:18-cv-00681-RJL Document 156-2 Filed 02/18/20 Page 3 of 6
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00180-ALM

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                      Case 1:18-cv-00681-RJL Document 156-2 Filed 02/18/20 Page 4 of 6

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
         Case 1:18-cv-00681-RJL Document 156-2 Filed 02/18/20 Page 5 of 6



                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION


Edward Butowsky,

     Plaintiff,

v.                                                  Case No. 4:19-cv-00180-ALM

Michael Gottlieb, et al.

     Defendants


                                SUBPOENA ADDENDUM

        The subpoena commands the production of the items or things listed below, and
the Plaintiff requests that any such production occur electronically either via email to
Plaintiff's Counsel at tyclevenger@yahoo.com or by mailing a computer disk or
electronic storage device to 4965 Preston Park Blvd. #100, Plano, Texas 75093 to arrive
not later than March 16, 2020 at 5:00 p.m. If you contend that production must occur in
Florida, the requested materials may be produced c/o Southern Reporting Company, 145
City Place, Suite 302, Palm Coast, Florida 32164.

     (1) Produce all emails, texts, or other communications that you have sent or received
         regarding Seth Conrad Rich, his brother Aaron Rich, and/or the circumstances
         surrounding the transmission of Democratic National Committee emails to
         Wikileaks. This request includes, for example, communications that you
         exchanged with Michael Isikoff or any other journalist. This request further
         includes, but is not limited to, communications with prosecutors, investigators or
         other co-workers with whom you previously worked.

     (2) Produce all documents or communications indicating whether you were authorized
         by the U.S. Department of Justice (or any of its subsidiaries) to speak publicly or
         make public disclosures about (1) the investigation of Seth Rich’s murder and/or
         (2) any other matters pertaining to Seth Rich.

     (3) Produce all documents or communications indicating whether you were or are
         being investigated by the U.S. Department of Justice (or any of its subsidiaries) for
         making unauthorized disclosures of grand jury or investigative information. See,
         e.g., Office of the Inspector General, U.S. Department of Justice, Investigative


                                             -1-
Case 1:18-cv-00681-RJL Document 156-2 Filed 02/18/20 Page 6 of 6



Summary: Findings of Misconduct by a then Assistant United States Attorney for
Improperly Disclosing Grand Jury Materials to an Unauthorized Individual
(https://oig.justice.gov/reports/2019/f191002a.pdf). If you were or are being
investigated, produce any such disclosures that prompted the investigation(s). If
you were or are being investigated by any grievance committee or licensing
authority for such disclosures, produce all documents and communications
exchanged with that grievance committee or licensing authority. Likewise,
produce all documents or communications exchanged with any Department of
Justice personnel who were investigating such disclosures.




                                   -2-
